DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 4, and 7 in the reply filed on 02/08/2022 is acknowledged. Claims 2-3, 5-6, and 8-16 are withdrawn from further consideration as being directed to non-elected inventions.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1 recites “at least one first metal selected from the group consisting of Groups 3 to 6 of the periodic table.” It is noted that the limitation is in a Markush form; however, “Groups 3 to 6 of the periodic table” are not metals per se. For clarity, Applicant is suggested to amend the limitation to read “at least one first metal selected from the group consisting of metals in Groups 3 to 6 of the periodic table.”
Claim 4: Applicant is suggested to amend “the first metal” to read “the at least one first metal” to be consistent with the recitation of “at least one first metal” in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baerdemaeker et al. (Bimetallic Zn and Hf on Silica Catalysts for the Conversion of Ethanol to 1,3-Butadiene. ACS Catal. 2015, 5, 3393−3397)
Regarding claims 1 and 4, Baerdemaeker et al. (hereinafter Baerdemaeker) disclose a catalyst comprising hafnium (a Group 4 metal), which corresponds to a “first metal” of claim 1 (Abstract),
wherein the catalyst has an amount of Bronsted acid sites of 1.8 µmol/g or less (Table 4). Specifically, Baerdemaeker disclose hafnium-containing catalysts, namely “Hf3.0Zn0.5,” “Cu1.0Hf3.0Zn0.5,” “Hf3.2Zn5.1,” “Hf2.5Zn16,” and “Hf3.0Zn9.3,” which have an amount of Bronsted acid sites (referred to as “BAS” in Baerdemaeker) of 1.2 µmol/g, 1.5 µmol/g, 0.7 µmol/g, <0.1 µmol/g, and <0.1 µmol/g, respectively (Table 4, entries 4, 5, and 7-9).

Regarding claim 7, the catalysts disclosed by Baerdemaeker are useful for producing 1,3-butadiene from ethanol (Abstract; Tables 1-3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772